B. F. SAEEOLD, J.
The appeal is taken from the final settlement of the appellant’s accounts as trustee of Lavinia A. Hart, and the objection is to the refusal of the court to allow him a credit for $600.
From the testimony of the appellant- himself, it is shown that he used the funds of the trust estate for the benefit of the estate of Abney, of which he was the administrator* He afterwards sold some cotton belonging to that estate, and became the purchaser. Of this cotton, he considered that sis bales were paid for with the trust funds, but he had newer set thém apart. In 1863 he sold the cotton, including the six bales, to the Confederate government, and received payment in Confederate bonds. Afterwards he sold the bonds, but he never reported any of them as the *468property of the trust estate until after his partial settlement made in 1866.
From this statement, we think there is no error in the decree of the court. As the appellee, Glover, has died since the submission of this cause, the judgment of this court will be entered as of the term at which it was submitted for decision.
The decree is affirmed.